Citation Nr: 1114981	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for memory loss.

2. Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1952 to January 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In June 2010, the Board denied reopening of the Veteran's claims for service connection for dizziness and nervousness and the issues subject to this decision were remanded by the Board for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the June 2010 Board remand, the Board requested that Veterans Claims Assistance Act of 2000 (VCAA) notice be provided to the Veteran if necessary, additional medical records be requested from the Veteran, and that a VA examination be conducted.  

Of record are two supplemental statements of the case dated in February 2011.  Both of the supplemental statements of the case refer to a June 15, 2010 VA neurology examination.  There is no VA examination associated with the claims file after the Board's June 2010 Remand.  The Board further notes that the remand, including the request for a VA examination, is dated June 18, 2010, after the date of the VA neurology examination referred to in the supplemental statements of the case.  Further, there is no indication in the claims file that a VCAA letter was sent to the Veteran or that additional medical evidence was requested from or identified by the Veteran.  

Based on the foregoing, the Board finds that the evidence of record does not show that the Remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Id.  Thus, another remand is required to ensure compliance with the Board's June 2010 remand directives.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Send the Veteran a VCAA notice letter with regard to the service connection claims, including an updated notice of what evidence has been received and not received by VA, as well as who has the duty to request evidence, and what development must be undertaken by VA in accordance with applicable case law.  See generally Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.

2. Request that the Veteran provide any medical records, not already in the claims file, pertaining to post-service treatment or evaluation of his claimed seizures and memory loss, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran are unavailable, a notation to that effect should be documented in the claims file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order that the Veteran be provided the opportunity to obtain and submit those records for VA review.

3. Then, the AMC/RO should arrange for an appropriate medical specialist to perform a VA examination to determine the nature, extent, and onset of any seizure disorder and memory loss.  The claims folder must be made available to the examiner(s) for review of the case, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed and the examiner should review the results of any testing prior to completing the report.  All findings should be reported in detail.  Complete diagnoses should be provided.

a. The examiner should specifically address whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the clinical manifestations of a seizure disorder developed while the Veteran was in service or within one year following his retirement from service in 1974.  Specifically, the examiner should address the Veteran's head injury during service as the possible onset of any current seizure disorder.  If the Veteran's current seizure disorder cannot be regarded as having been incurred while the Veteran was in service, the examiner should specifically indicate so.

b. If a separate memory loss disability is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  In so doing, the examiner must state whether the Veteran has a primary memory loss disorder or whether it is part and parcel of a larger disease process, in this case a seizure disorder.

Any opinion provided should include discussion of specific evidence of record.  A complete rationale for any opinion or conclusion reached should be provided.  

4. The RO should then readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



